Citation Nr: 0521773	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-15 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the right lower extremity.  

2.  Entitlement to service connection for residuals of cold 
injury to the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from December 1948 to 
August 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied the 
veteran's claim for service connection for residuals of cold 
injury to the right and left lower extremities.  

In a May 2005 presentation, the veteran's representative 
recharacterized the disability at issue on appeal, as 
adjudicated by the RO in February 2003, as "acquired 
paresthesias and numbness of the lower extremities," arguing 
that the denial of service connection for "neurological 
deficits" in the lower extremities had been based on direct 
incurrence only and that the RO did not consider whether 
"comorbidities" in lower extremities associated with 
service-connected disabilities (degenerative disk disease of 
the lumbosacral spine, degenerative joint disease of the 
right knee and varicose veins of the right knee) resulted in 
aggravation of paresthesias and numbness of the lower 
extremities within the meaning of Allen v. Brown, 7 Vet. App 
439, 448 (1995).  

The issue of entitlement to service connection for a 
neurological disorder of the lower extremities on the basis 
of aggravation resulting from service-connected disabilities 
has not been developed or certified for appellate review.  
Whether the veteran wishes to continue to pursue a claim as 
to that issue in light of the favorable decision herein 
regarding disability due to cold exposure remains to be 
clarified.  That matter is referred to the RO for appropriate 
action.  

In support of his claim the veteran submitted additional 
evidence directly to the Board in August 2004 but did not 
include a waiver of his right to have this material 
considered initially by the RO.  In the absence of a waiver, 
the Board cannot consider evidence that has not previously 
been considered by the RO.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, since the Board's determinations on appeal 
are favorable to the veteran, the entry of a decision at the 
present time will not result in prejudice to him.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  Exposure of the veteran's feet to cold conditions in 
service is presumed because the veteran is a combat veteran 
and his accounts of exposure are uncontradicted in the record 
and are not inconsistent with the circumstances, condition or 
hardships of his service.  

2.  Numbness and tingling of the veteran's feet are shown to 
constitute residuals of cold injury in service.  


CONCLUSION OF LAW

1.  Residuals of cold injury to the left foot were incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107, 7104 (West 2002); 38 C.F.R. § 3.304(b) (2004).  

2.  Residuals of cold injury to the right foot were incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107, 7104 (West 2002); 38 C.F.R. § 3.304(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

In the decision below, the Board has granted the veteran's 
claim for service connection for residuals of cold injury to 
the right and left lower extremities, and therefore the 
benefit sought on appeal have been granted in full.  
Accordingly, regardless of whether the requirements of the 
VCAA have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  


Applicable law and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995); Collette v Brown, 82 F.3d 389 (1996).  


Factual Background

The veteran's active military service included duty in Korea 
during the Korean Conflict.  His awards and decorations 
include the Combat Infantryman Badge.  His service medical 
records include a January 1949 notation that he complained of 
numbness of the toes.  Service medical records are negative 
for specific complaints or findings of cold injury or 
exposure to cold.  

The veteran filed an original compensation claim in May 1953 
in which he requested service connection for residuals of a 
gunshot wound to the right knee, a disability for which 
service connection was later granted.  Subsequent VA 
examination and outpatient treatment records dated before May 
2000 pertaining to various service-connected and nonservice-
connected disabilities contain no reference to complaints or 
findings related to exposure to cold conditions or to 
residuals of cold injury to the feet.  

The veteran's claim for service connection for cold injury to 
the feet was received in August 2002.  

VA outpatient treatment records dated since March 2000 have 
been obtained in connection with the claim.  In March 2000 it 
was reported that there was diminished sensation to pinprick 
of the toes and soles bilaterally.  The clinical impression 
was frostbite with neuropathic symptoms.  In May 2000 the 
veteran was seen for complaints of numbness of the toes 
bilaterally.  He stated that his feet were constantly 
immersed in cold water during combat in Korea.  The 
assessments included frostbite injury and neuropathy of the 
toes bilaterally.  In an October 2002 rehabilitative medicine 
consultation report it was reported that in April 2000 the 
veteran had related that he had had numbness of the toes for 
40 years since a frostbite injury during the Korean war.  
Nerve conduction studies had been normal.  The clinical 
impression was status post frostbite injury with numbness of 
the feet ever since.  Similar impressions were recorded in 
November 2003 and January 2004.  

Evidence received from the veteran includes VA medical 
brochures pertaining to residuals of cold injury.  A passage 
underlined by the veteran or his representative states that 
non-freezing cold injury typically produces only mild 
symptoms during exposure but profuse and chronic problems for 
many years afterwards.  Other evidence submitted includes a 
Narrative Summary for the 187th Airborne Regimental Combat 
Team for the period from March 1, 1951, through March 31, 
1951, and security information and command reports dated 
through August 1952.  

In written statements, including his substantive appeal, the 
veteran has reported that he arrived in Korea late in March 
1951 during the monsoon season and that he remained in combat 
until his unit left Korea in July or August.  (Service 
medical records indicate that he was in Korea in 1952 as he 
was examined at a hospital in Japan in May 1952 and found 
"temporarily" unfit for further combat duty in July 1952.)  
He related that during this period the weather was very cold 
and rainy and that his foxhole was always full of water.  He 
stated that he did not have waterproof boots and that he did 
not have time to change his socks.  

Analysis

Having reviewed the record in light of the applicable law and 
the veteran's contentions, the Board finds that there is a 
proper basis for the granting of service connection for 
residuals of cold injury to the right foot and the left foot.  

The available service medical records do not document 
exposure to cold conditions or symptoms associated with cold 
exposure and the RO has denied the veteran's claim on that 
basis.  However, the veteran's evidentiary burden in 
demonstrating exposure in service is lighter because he is a 
combat veteran, as evidenced by his receipt of the Combat 
Infantryman Badge.  In the case of a combat veteran, 
satisfactory lay or other evidence of injury consistent with 
the circumstances of his service must be accepted by the 
Secretary as proof of service incurrence, unless rebutted 
through clear and convincing evidence.  See 38 U.S.C.A. 
§ 1154(b) and other authority cited above.  The veteran's 
accounts of duty involving prolonged exposure to cold water 
in a foxhole during cold and rainy weather are entirely 
credible and are not contradicted by other evidence.  

The presumption therefore applies in the present case, and 
the Board finds that the veteran's statements regarding the 
circumstances of his service constitute proof of exposure to 
cold in service.  The reduced evidentiary burden, however, 
applies only to the question of service incurrence and not to 
the questions of either current disability or nexus to 
service, both of which require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  

Current disability consisting of numbness and tingling of the 
soles and toes of both feet has been documented since March 
2000 and has been diagnosed as residuals of frostbite.  The 
diagnosis was established in part on the basis of the 
veteran's accounts of exposure to cold in service followed by 
continuing symptoms over the years and has been repeated on a 
number of later occasions.  The Board finds that the 
establishment of the diagnosis is sufficient to establish 
both that the veteran has current disability related to cold 
injury and that the disability is related to the presumed 
cold injury in service.  It is relevant that physicians have 
continued the diagnosis despite the fact that nerve 
conduction and Doppler studies have been normal.  

The Board would note that the record contains an anomalous 
and unexplained finding consisting of a notation of a 
complaint of numbness of the toes in January 1949.  The 
record contains no official certification of the dates of the 
veteran's tour of duty in Korea, but if the information he 
has provided to the effect that his unit arrived in March 
1951 is accurate, this complaint would have been recorded 
before any service-related exposure to cold.  Without 
additional clarifying information, the significance of the 
finding cannot be determined.  There is no indication as to 
the cause of any numbness or as to whether it represents a 
chronic disorder.  The Board thus finds that it does not 
militate either for or against the claim based on exposure to 
cold.  

Accordingly, the Board finds that the positive and negative 
evidence of record is at least in relative equipoise and that 
a proper basis for the granting of service connection has 
been presented.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for residuals of cold injury to the right 
lower extremity is granted.  

Service connection for residuals of cold injury to the left 
lower extremity is granted.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


